*472Opinion by
Tilson, J.
The manager of the oriental art department of the plaintiff testified, among other things, that he was familiar with the process of manufacture of such or similar merchandise as that under consideration and that he had seen it made in China. He then proceeded to describe the process. He further stated that he did not know what an ingrain rug was. A former examiner of merchandise for the Government also testified’in behalf of the plaintiff. He described the process of manufacture of an ingrain rug and said that the difference in appearance would be between the pile surface of an oriental rug and the woven surface of an ingrain rug. The court was of the opinion that the testimony offered by the plaintiff was not sufficient to establish a prima facie case and that a rug could be exactly what the evidence showed these rugs to be and still be properly classifiable under paragraph 1116 (a). The protest was therefore overruled.